Name: Council Regulation (EC) No 2216/97 of 3 November 1997 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and autonomously suspending collection of Common Customs Tariff duties in respect of certain information technology products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  communications
 Date Published: nan

 8 . 11 . 97 EN I Official Journal of the European Communities L 305/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2216/97 of 3 November 1997 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and autonomously suspending collection of Common Customs Tariff duties in respect of certain information technology products Whereas Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4), and in particular Articles 21 , 82, 88 and 90 thereof, and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implemen ­ tation of Council Regulation (EEC) No 2913/92 estab ­ lishing the Community Customs Code f), and in par ­ ticular Articles 291 et seq. thereof, lay down the condi ­ tions on which certain goods will be admitted with fa ­ vourable tariff treatment by reason of their end-use; whereas it is appropriate to use those provisions for certain apparatus; Whereas new subheadings should be inserted in the combined nomenclature for the products in question , coupled where necessary with end-use provisions; whereas the said nomenclature should be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 2658/87 (') established a nomenclature of goods, hereinafter referred to as the 'combined nomenclature '; Whereas Decision 97/359/EC (2) provides for the binding and elimination by 1 January 2000 of customs duties on certain information technology products; whereas the annexes to the Singapore Ministerial Declaration of 13 December 1996 on trade in information technology products encourage parties to eliminate customs duties autonomously before the deadline; whereas it is desirable on that basis to suspend or reduce further customs duties on a number of products, including some semiconductors, covered by the said Decision ; Whereas Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the Euro ­ pean Community, as regards matters within its com ­ petence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994) (3) has resulted in exemption from customs duties for certain apparatus used in the manufacture and testing of semi ­ conductors; whereas certain parts intended to be incorpo ­ rated into such apparatus remain subject to the customs duties for the headings under which they fall ; whereas the exemption does not apply to certain other apparatus, and parts thereof, for the manufacture and testing of semicon ­ ductors; whereas the exemption should be extended to the said apparatus and parts; HAS ADOPTED THIS REGULATION: Article 1 1 . Annex I, Part Two, of the combined nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended in accordance with Annex I to this Regulation . 2. The changes to the subheadings of the Combined Nomenclature, laid down by this Regulation , shall apply as Taric subheadings until their insertion into the combined nomenclature in accordance with the provi ­ sions of Article 12 of Regulation (EEC) No 2658/87. (') OJ L 256, 7 . 9 . 1987, p. 1 . Regulation as last amended by Re ­ gulation (EC) No 1734/96 (OJ L 238 , 19 . 9 . 1996, p. 1 ). (4 ) OJ L 302, 19 . 10 . 1992, p. 1 . Regulation as last amended by Regulation (EC) No 82/97 of the European Parliament and of the Council (OJ L 17, 21 . 1 . 1997, p. 1 ). ( s) OJ L 253, 11 . 10 . 1993, p. 1 . Regulation as last amended by Commission Regulation (EC) No 89/97 (OJ L 17, 21 . 1 . 1997, p. 28). (2) OJ L 155, 12. 6 . 1997, p . 1 . P) OJ L 336, 23 . 12 . 1994, p . 1 . L 305/2 I EN I Official Journal of the European Communities 8 . 11 . 97 Article 2 The autonomous duty rate applicable to the product mentioned in Annex II is to be progressively reduced according to the timetable set out in that annex. Article 3 For CN codes 8471 10 10 to 8471 90 00, 8473 10 11 , 8473 21 10 to 8473 40 11 , 8473 50 10 , 8473 50 90 and 8541 10 10 to 8542 90 00 , in column 3 of Annex I, Part Two, to Regulation (EEC) No 2658/87, the footnote reference (z) shall be inserted after the autonomous duty rate . Footnote (z) shall read as follows : '(z): Autonomous suspension for an indefinite period .' Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Articles 1 and 2 shall apply from 1 November 1997 . Article 3 shall apply from 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1997 . For the Council The President M.-J . JACOBS 8 . 11 . 97 EN Official Journal of the European Communities L 305/3 ANNEX I CN code Description Rate of duty Supplementary unit autonomous conventional ( i ) ( 2) ( 3 ) (4) ( 5) 7020 00 7020 00 05 (a) Other articles of glass :  Quartz reactor tubes and holders designed for insertion into diffusion and oxidation furnaces for production of semiconductor materials (unchanged) 21 (z) 3  (a) Taric code : 7020 00 10*10 . ( z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) ( 2) (3 ) (4) (5) 8414 10  Vacuum pumps : 8414 10 10   (unchanged) 8414 10 20 (a)   For use in semiconductor production (y)   Other: 1 2 (z) 2,8  8414 10 30    (unchanged)    (unchanged) 8414 10 50     (unchanged) \ 8414 10 80 (b)     (unchanged) I I (a ) Taric code : 8414 10 30*10 , 8414 10 50*10 , 8414 10 90*10 . (b) Taric code : 8414 10 30*90 , 8414 10 50*90 , 8414 10 90*90 . (y) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( z ) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary unit autonomous conventional (0 (2) (3) (4) ( 5) 8419 89 25    (unchanged) 8419 89 27 (a)    Apparatus for chemical vapour deposition on LCD substrates 1 4 (z) 3,1  8419 89 30    (unchanged) 8419 89 98 (b)    Other 14 3,1  (a ) Taric code : 8419 89 95*20 . (b) Taric code : 8419 89 95*10 , 8419 89 95*90 . (z) Autonomous suspension for an indefinite period . L 305/4 fENl Official Journal of the European Communities 8 . 11 . 97 CN code Description Rate of duty Supplementary unit autonomous conventional ( i ) (2) ( 3 ) (4) ( 5) 8419 90  Parts : 8419 90 10 (unchanged) 8419 90 20 (unchanged) 8419 90 30 (a)   Of apparatus of subheading 8419 89 15, 8419 89 20 or 8419 89 25 1 4 (z) 2  8419 90 50 ( f)   Of apparatus of subheading 8419 89 27 1 4 (z) 2,7  8419 90 80 (Unchanged) (a ) Taric code : 8419 90 95 " 10 . ( f) Taric code : 8419 90 95*20 . (z) Autonomous suspension for an indefinite period . \ I Rate of duty CN code Description I Supplementaryunit I autonomous conventional ( i ) ( 2) (3 ) (4) (5) 8421 19   Other: 8421 19 10    (unchanged)    (unchanged) 8421 19 91     (unchanged)     Centrifuges of a kind used in the manufacture of semiconductor wafers : 8421 19 93      (unchanged) 8421 19 95(a)      Other     Other: 1 3 (z) 1,1 8421 19 96(b)      Spinners for coating photographic emulsions on LCD substrates 1 3 (z ) 1,5 8421 19 97(c)      Other  Parts : 13 1,5 8421 91   Of centrifuges, including centrifugal dryers : 8421 91 10 (d)    Of apparatus of subheading 8421 19 93 or 8421 19 95 1 3 (z) 1,9  8421 91 30 (e)    Of apparatus of subheading 8421 19 96 13(2) 2,5  8421 91 90(f)    Other 13 2,5  8421 99 00 (unchanged) I (a) Taric code : 8421 19 98*10 . (b) Taric code : 8421 19 98*20 . (c) Taric code : 8421 19 98*90 . (d) Taric code : 8421 91 00*10 . (e) Taric code : 8421 91 00*20 . ( f) Taric code : 8421 91 00*90 . (z) Autonomous suspension for an indefinite period . 8 . 11 . 97 r ENl Official Journal of the European Communities L 305/5 CN code Description Rate of duty Supplementary unit autonomous conventional (D (2) ( 3 ) (4) (5) 8424 89  - Other: 8424 89 20 (unchanged) 8424 89 30 (a)    Deflash machines for cleaning the metal leads of semiconductor 1 2 (z) 2,1 packages prior to the electroplating process (unchanged) 8424 90  Parts : 8424 90 10 (b)   Of appliances of subheading 8424 89 20 1 2 (z) 2,1  8424 90 30 (f)   Of appliances of subheading 8424 89 30 1 2 (z) 2,8  8424 90 90 (unchanged) mmmmmm (a ) Taric code : 8424 89 80*10 . (b) Taric code : 8424 90 00*91 . (f) Taric code : 8424 90 00*92 . (z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) (3) (4) (5) 8431 39 8431 39 20 (a)   Other: (unchanged)    For machines of subheading 8428 39 93 (unchanged) 1 4 (z) 1,2  (a ) Taric code : 8431 39 90*91 . ( z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary unit autonomous conventional (D ( 2) (3 ) (4) (5) 8443 59   (unchanged) 8443 59 20    (unchanged)    Other: 8443 59 40 (a)     For use in the production of semiconductors (y) 1 1 (z) 2,2 p/st 8443 59 70 (b)     Other 11 2,2 p/st (a ) Taric code : 8443 59 80*10 . (b) Taric code : 8443 59 80*90 . (y) Entry under this subheading is subject to conditions laid down in the relevant Community provisions , ( z) Autonomous suspension for an indefinite period . L 305/6 ren Official Journal of the European Communities 8 . 11 . 97 CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) (3) (4) (5) 8443 90  Parts : 8443 90 05 (a)   For use in the production of semiconductors (y) 11(2) 2,2    Other: 8443 90 10(c)    Of cast iron or cast steel 11 2,2 p/st 8443 90 80 (d)    Other 11 2,2 p/st (a ) Taric code : 8443 90 10*10 , 8443 90 90*10 . (y) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (c) Taric code : 8443 90 10*90 . (d) Taric code : 8443 90 90*90 . ( z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) (2) (3) (4) ( 5) 8456 10 8456 10 10(a)  Operated by laser or other light or photon beam processes :   Of a kind used in the manufacture of semiconductor wafers or devices (unchanged) 15(z) 3,5 p/st (a ) Taric code : 8456 1000*10 . ( z ) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) (3 ) (4) (5) 8456 99  (unchanged) 8456 99 10   (unchanged) 8456 99 30   (unchanged) 8456 99 50 (a)   Apparatus for dry-etching patterns on LCD substrates 15 (Z) 3,9  8456 99 80 (b)   Other 15 3,9  (a) Taric code : 8456 99 90*10 . (b) Taric code : 8456 99 90*90 . (z) Autonomous suspension for an indefinite period . 8 . 11 . 97 lENl Official Journal of the European Communities L 305/7 CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) (3 ) (4) ( 5)  Bending, folding, straightening or flattening machines (including presses) 8462 21   Numerically controlled: 8462 21 05 (a)    Of a kind used in the manufacture of semiconductor devices 8 (z) 2,4  (unchanged) 8462 29   Other: 8462 29 05 (c)    Of a kind used in the manufacture of semiconductor devices 8(2) 1,3  (unchanged) I (a) Taric code : 8462 21 90 ' 10 . (c) Taric code : 8462 29 99 ' 10 , 8462 29 91 ' 10 . (z ) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( i ) ( 2) (3 ) (4) (5) 8466 91   For machines of heading No 8464: 8466 91 15(a)    For machines of subheading 8464 10 10 , 8464 20 05 or 8464 90 10 (unchanged) 8 (z) 1,4 8466 93   For machines of heading Nos 8456 to 8461 : 8466 93 1 5 (c)    For machines and apparatus of subheading 8456 10 10, 8456 91 00 , 8456 99 10 or 8456 99 30 8 (z) 1,4 8466 93 17(f)   For apparatus of subheading 8456 99 50    Other: (unchanged) 8 (z) 1,9 8466 94   For machines of heading No 8462 or 8463: 8466 94 10(e)    For machines of subheading 8462 21 05 or 8462 29 05 (unchanged) 8 (z) 1,4 (a ) Taric code : 8466 91 20*10, 8466 91 80 ' 10 . (c ) Taric code : 8466 93 20*10 , 8466 93 80*10 . (e) Taric code : 8466 94 00*10 . (f) Taric code : 8466 93 20*20 , 8466 93 80*20 . (z) Autonomous suspension for an indefinite period . L 305/8 rENl Official Journal of the European Communities 8 . 11 . 97 CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) ( 2) (3) (4) (5) 8477 10  Injection-moulding machines: 8477 10 10(a)   Encapsulation equipment for assembly of semiconductor devices (unchanged) 1 5 (z) 2,1  8477 59 - - Other: 8477 59 05 (c)    Encapsulation equipment for assembly of semiconductor devices (unchanged) 1 5 (z) 2,1  8477 90  Parts : 8477 90 05 (e)   For machines of subheadings 8477 10 10 and 8477 59 05 (unchanged) 1 5 (z) 2,1 (a ) Taric code : 8477 10 00*10 . (c ) Taric code : 8477 59 10*10 , 8477 59 90*10 . (e) Taric code : 8477 90 10*10 , 8477 90 90*10 . (z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) (2) (3 ) (4) (5) 8479 89   Other: (unchanged) 8479 89 76 (a)     Apparatus for wet etching, developing, stripping or cleaning liquid crystal display substrates 1 5 (z) 2,1  8479 89 77 (b)     Die attach apparatus and tape automated bonders for assembly of semiconductor devices 1 5 (z) 2,1  8479 89 79 (c)     Encapsulation equipment for assembly of semiconductor devices (unchanged) 1 5 (z) 2,1  8479 90  Parts : (unchanged)   Other: 8479 90 50 (e)    Of machines of subheading 8479 89 65, 8479 89 70 , 8479 89 75, 8479 89 76, 8479 89 77 or 8479 89 79 (unchanged) 1 5 (z) 2,1 (a) Taric code : 8479 89 95*10 . (b) Taric code : 8479 89 95*20 . (c ) Taric code : 8479 89 95*30 . (e) Taric code : 8479 90 92*10 , 8479 90 98*10 . ( z ) Autonomous suspension for an indefinite period . 8 . 11 . 97 I EN ] Official Journal of the European Communities L 305/9 CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) ( 2) ( 3 ) (4) (5) 8480 71 8480 71 10(a)   Injection or compression types :    Of a kind used in the manufacture of semiconductor devices (unchanged) 1 3 (z) 1,9  (a) Tanc code : 8480 71 00*10 . (z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( i ) (2) (3 ) (4) (5) 8514 10  Resistance heated furnaces and ovens : 8514 10 05(a)   For the manufacture of semiconductor devices on semiconductor wafers 14 (z ) 2,3  8514 20 (unchanged)  Induction or dielectric furnaces and ovens : 8514 20 05 (c)   For the manufacture of semiconductor devices on semiconductor wafers 1 4 (z) 2,3  8514 90 (unchanged)  Parts : 8514 90 20 (e)   Of machines of subheading 8514 1005, 85142005, 851430 11 or 8514 30 91 (unchanged) 14 (z) 2,3 (a ) Taric code : 8514 10 90*10 . (c) Taric code : 8514 20 90*10 . (e) Taric code : 8514 90 00*10 . ( z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) (2) (3) (4) (5) 8515 80  Other machines and apparatus : 8515 80 05(a)   Wire bonders of a kind used for the manufacture of semiconductor devices (unchanged) 1 5 (z) 2,8 8515 90  Parts : 8515 90 10 (b)   For machines of subheading 8515 80 05 (unchanged) 1 5 (z) 2,8 (a) Taric code : 8515 80 99*10 . (b) Taric code : 8515 90 00*10 . ( z ) Autonomous suspension for an indefinite period . L 305/ 10 EN Official Journal of the European Communities 8 . 11 . 97 CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) ( 3 ) (4) ( 5) 8538 90 8538 90 1 1 (a) 8538 90 19(b) 8538 90 91 (c) 8538 90 99 (d) (unchanged)   For wafer probers of subheading 8536 90 20 :    Electronic assemblies Other   Other:    Electronic assemblies    Other 1 6 (z) 1 6 (z) 16 16 3.8 2.9 3.8 2.9  (a ) Taric code : 8538 90 10*91 . (b) Taric code : 8538 90 90*92 . (c ) Taric code : 8538 90 10*99 . (d) Taric code : 8538 90 90*99 . (z ) Autonomous suspension for an indefinite period . I CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) ( 3 ) (4) ( 5) 8543 30 8543 30 30 (a)  Machines and apparatus for electroplating, electrolysis or electrophoresis : (unchanged)   Apparatus for wet etching, developing, stripping or cleaning liquid crystal display substrates (unchanged) 1 3 (z) 3,8  (a ) Taric code : 8543 30 90*10 . ( z ) Autonomous suspension for an indefinite period. CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) ( 2) (3) (4) ( 5) 8543 89 8543 89 10 to 8543 89 59  Other machines and apparatus :   Other: (unchanged)     Apparatus for physical deposition on semiconductor wafers : 8543 89 70      (unchanged) 8543 89 72 (e)      Other 1 3 (z) 3,8  8543 89 73 (f)     Encapsulation equipment for assembly of semiconductor devices 1 3 (z) 3,8  8543 89 75 (g)     Apparatus for physical deposition by sputtering on LCD substrates 1 3 (z) 5  8543 89 79 (unchanged) 8543 89 95 (unchanged) \ (e ) Taric code : 8543 89 90 ' 80 . ( f) Taric code : 8543 89 90 ' 85 . (g) Taric code : 8543 90 90 " 90 . (z ) Autonomous suspension for an indefinite period . 8 . 11 . 97 EN Official Journal of the European Communities L 305/ 11 CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) ( 2) (3 ) (4) ( 5) 8543 90  (unchanged) 8543 90 10   (unchanged) 8543 90 20   (unchanged) 8543 90 30 (k)   Of apparatus of subheading 8543 11 00 , 8543 30 10 , 8543 30 30 , 8543 89 70 , 8543 89 72 or 8543 89 73 13 ( 2) 3,8  8543 90 40 (m)   Of apparatus of subheading 8543 89 75 13 (2) 5  8543 90 80   Other 13 5  ( k) Taric code : 8543 90 90*70 . (m ) Taric code : 8543 90 90*75 . ( z ) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) ( 2) ( 3) (4) (5) 9006 99 9006 99 10 (a)   Other:    Of apparatus of subheading 9006 10 10 (unchanged) 16 (Z) 3 ~ (a ) Taric code : 9006 99 00*20 . (z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit (0 (2) (3 ) (4) ( 5) 9010 50  Other apparatus and equipment for photographic (including cinemato ­ graphic) laboratories ; negatoscopes : 9010 50 10 (a)   Apparatus for the projection or drawing of circuit patterns on sensitized flat panel display substrates (unchanged) 1 5 (z) 2,7 9010 90  Parts and accessories : 9010 90 10(c)   Of apparatus of subheading 9010 41 00, 9010 42 00 , 9010 49 00 or 9010 50 10 (unchanged) 1 5 (z) 2,7 (a) Taric code : 9010 50 00*10 . (c) Taric code : 9010 90 00*91 . ( z ) Autonomous suspension for an indefinite period . L 305/ 12 EN Official Journal of the European Communities 8 . 11 . 97 CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) ( 3) (4) ( 5) 9011 Compound optical microscopes , including those for photomicrography, cine ­ photomicrography or microprojection : 9011 10  Stereoscopic microscopes : l 9011 10 10 (a)   Fitted with equipment specifically designed for the handling and trans ­ port of semiconductor wafers or reticles (unchanged) 18 (z) 6 p/st 9011 20  Other microscopes, for photomicrography, cinephotomicrography or microprojection : l 9011 20 10(c)   Photomicrographic microscopes fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles (unchanged) 18 (z) 6 p/st 9011 90  Parts and accessories : 9011 90 10 (e)   Of apparatus of subheading 9011 10 10 or 9011 20 10 (unchanged) 1 8 (z) 6  9012 Microscopes other than optical microscopes; diffraction apparatus : 9012 10  Microscopes other than optical microscopes and diffraction apparatus : 9012 10 10(g)   Electron microscopes , fitted with equipment specifically designed for the handling and transport of semiconductor wafers or reticles (unchanged) 1 5 (z ) 3,4 9012 90  Parts and accessories : | 9012 90 10 ( ij )   Of apparatus of subheading 9012 10 10 (unchanged) 1 5 (z) 3,4 a) Tanc code : 9011 10 00*10 . c) Taric code : 9011 20 00*10 . e) Taric code : 9011 90 00*10 . g) Taric code : 9012 10 00*10 . ij ) Taric code : 9012 90 00*10 . z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) (2) (3 ) (4) (5) 9017 90 9017 90 10(d)  Parts and accessories :   For apparatus of subheading 9017 20 31 (unchanged) 1 6 (z) 2,8  (d) Taric code : 90179000*91 . (z) Autonomous suspension for an indefinite period . 8 . 11 . 97 EN Official Journal of the European Communities L 305/ 13 CN code Description Rate of duty Supplementary autonomous conventional ( 1 ) ( 2) (3 ) (4) (5) 9027 80  (unchanged)   (unchanged): 9027 80 1 1    (unchanged) 9027 80 15    (unchanged) 9027 80 16(a)    Apparatus for performing measurements of the physical properties of LCD substrates or associated insulating or conducting layers during the LCD production process 1 6 (z) 3,3  9027 80 17(b)    Other   Other: 16 3,3  9027 80 91    (unchanged) 9027 80 95    (unchanged) 9027 80 96 (c)    Apparatus for performing measurements of the physical properties of LCD substrates or associated insulating or conducting layers during the LCD production process 1 6 (z) 3  9027 80 97 (d)    Other 16 3  (a ) Taric code : 9027 80 18 ' 10 . (b) Taric code : 9027 80 18*90 . (c) Taric code : 9027 80 98 " 10 . (d) Taric code : 9027 80 98 * 90 . ( z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) (2) (3 ) (4) (5) 9027 90 9027 90 10 9027 90 50 (a) 9027 90 80 (b)  (unchanged)   (unchanged)   Parts and accessories :    Of apparatus of subheadings 9027 20 to 9027 80    (unchanged) 1 6 (z) 3,3  (a ) Taric code : 9027 90 90*10 . (b) Taric code : 9027 90 90*20 . (z) Autonomous suspension for an indefinite period . L 305/ 14 EN Official Journal of the European Communities 8 . 11 . 97 CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) ( 2) (3 ) (4) (5) 9030 90 9030 90 10 9030 90 20 (a)  Parts and accessories :   (unchanged)   Other:    For apparatus of subheading 9030 82 00 (unchanged) 1 6 (z) 3,3  (a ) Taric code : 9030 90 90*10 . ( z) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary unit autonomous conventional ( 1 ) (2) (3 ) (4) (5) 9031 80 9031 80 10 9031 80 32(a) 9031 80 34(b)  (unchanged):   (unchanged)   Other:    Electronic:     For measuring or checking geometrical quantities :      For inspecting semiconductor wafers or devices or for inspect ­ ing photomasks or reticles used in manufacturing semicon ­ ductor devices      Other 1 6 (z) 16 4,6 4,6  (a ) Tanc code : 9031 80 31*10 . (b) Taric code : 9031 80 31 ' 90 . (z ) Autonomous suspension for an indefinite period . CN code Description Rate of duty Supplementary autonomous conventional unit ( 1 ) (2) (3) (4) (5) 9031 90 9031 90 10 9031 90 20 (c) 9031 90 30 (e) 9031 90 80 (d)  Parts and accessories : (unchanged)   Other:    For apparatus of subheading 9031 41 00 or 9031 49 10    For apparatus of subheading 9031 80 32 (unchanged) 1 6 (z) 16(z) 3,4 4,6  (c) Taric code : 9031 90 90*91 . (d) Taric code : 9031 90 90*99 . (e) Taric code : 9031 90 90*92 . (z) Autonomous suspension for an indefinite period . 8 . 11 . 97 EN Official Journal of the European Communities L 305/ 15 ANNEX II CN code Autonomous duty rate 1 . 11 . 1997 1 . 1 . 1998 1 . 1 . 1999 1 . 1 . 2000 8504 40 35 1,5 1 Free Free